Exhibit 10.2
 
STOCK PLEDGE AGREEMENT
 
PLEDGE AGREEMENT (this “Agreement”), dated April 6, 2011, made by and among
Vanity Events Holding, Inc., a Delaware corporation (the “Company”) and the
holders signatory hereto (the “Pledgor”) of certain shares of series A
convertible preferred stock of the Company, in favor the holder of the Company’s
10% Convertible Debentures, dated April 6, 2011 due, unless due earlier pursuant
to the terms therein, one year following their issuance  (the “Pledgee”).


W  I  T  N  E  S  S  E  T  H:


WHEREAS, Pledgee has agreed to lend to the Company, and the Company has agreed
to borrow from the Pledgee, up to an aggregate of $135,000 evidenced by the
Company’s 10% Convertible Debentures (the “Debentures”) issuable pursuant to the
terms and conditions set forth in a securities purchase agreement dated April 6,
2011 among the Company and the Pledgee (the “Purchase Agreement”);


WHEREAS, pursuant to the provisions of the Purchase Agreement, and as a
condition to the obligation of the Pledgee to lend thereunder, the Pledgor, as
principal, employee and shareholder of the Company, has agreed to make the
pledge contemplated by this Agreement in order to induce Pledgee to perform its
obligations under the Purchase Agreement and the Debentures;


 WHEREAS, as a condition to the obligation of the Pledgee to lend pursuant to
the Debentures, the Company agrees to undertake such action contemplated by this
Agreement in order to induce Pledgee to perform their obligations under the
Debentures;


WHEREAS, Pledgor own the shares of series A convertible preferred stock, par
value $0.001 per share, of the Company (the “Preferred Stock”), set forth
opposite the Pledgor’ names on Schedule A attached hereto;


WHEREAS, terms used but not otherwise defined in this Agreement that are defined
in Article 9 of the Uniform Commercial Code in effect in the State of New York
at that time (whether or not the UCC applies to the affected Pledged Collateral)
(the “UCC”) shall have the meanings ascribed to them in the UCC; and


NOW, THEREFORE, in consideration of the premises, covenants and promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
SECTION 1.                     Pledge and Security Interest.  Each Pledgor
hereby unconditionally and irrevocably pledges, grants and hypothecates to the
Pledgee, and grants to the Pledgee a continuing first priority security interest
in, a first lien upon and a right of set-off against, all of its respective
rights, titles and interests of whatsoever kind and nature in (the “Security
Interest”), and to secure the complete and timely payment, performance and
discharge in full, as the case may be, of all of the obligations pursuant to the
Debentures, the following (collectively, the “Pledged Collateral”):
 
(a)           270,262 shares of Preferred Stock owned by such Pledgor and set
forth on Schedule A attached hereto (the “Pledged Shares”), and all dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Shares; and
 
(b)           all proceeds of any and all of the foregoing Pledged Collateral,
in whatever form (including, without limitation, proceeds that constitute
property of the types described above).
 
 
1

--------------------------------------------------------------------------------

 
 
SECTION 2.                     Security for Obligations.  This Agreement secures
the payment and performance of the following obligations (collectively, the
“Obligations”): all present and future indebtedness, obligations, covenants,
duties and liabilities of any kind or nature of the Company to the Pledgee now
existing or hereafter arising, including but not limited to, under or in
connection with this Agreement, the Debentures, the Purchase Agreement and all
agreements and documents executed and delivered in connection therewith
(collectively, the “Transaction Documents”).
 
SECTION 3.                      Delivery of Pledged Collateral.
 
(a)           On or before the date hereof, all certificates representing or
evidencing the Pledged Shares, in suitable form for transfer by delivery, or
accompanied by instruments of transfer or assignment duly executed in blank,
including a signature guarantee, are being deposited with and delivered to
Sichenzia Ross Friedman Ference LLP (the “Escrow Agent”), as escrow agent for
the Pledged Shares.  The Pledgee shall have the right, at any time after the
occurrence of an Event of Default (as hereinafter defined), without notice to
the Pledgor, to transfer to or to register in the name of the Pledgee or their
nominees any or all of the Pledged Collateral.  In addition, the Pledgee shall
have the right at any time after the occurrence of an Event of Default, to
exchange certificates or instruments representing or evidencing Pledged
Collateral for certificates or instruments of smaller or larger denominations.
 
(b)           If any Pledgor shall receive, by virtue of its being or having
been an owner of any Pledged Collateral, any (i) stock certificate (including,
without limitation, any certificate representing a stock dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off), promissory note or other instrument, (ii)
option or right, whether as an addition to, substitution for, or in exchange
for, any Pledged Collateral, or otherwise, (iii) dividends or interest payable
in cash or in securities or other property, (iv) dividends, interest and other
distributions paid or payable other than in cash in respect of, and instruments
and other property received, receivable or otherwise distributed in respect of
or in exchange for, any Pledged Collateral, (v) dividends or other distributions
in connection with a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid-in surplus, or
(vi) cash paid, payable or otherwise distributed in redemption of, or in
exchange for, any Pledged Collateral, such stock certificate, promissory note,
instrument, option, right, property, payment or distribution constituting
Pledged Collateral shall be, and shall forthwith be delivered to the Escrow
Agent to hold as, Pledged Collateral and shall be received in trust for the
benefit of the Pledgee, shall be segregated from Pledgor's other property and
shall be delivered forthwith to the Escrow Agent in the exact form received,
with any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by the Pledgee as Pledged Collateral and as further collateral
security for the Obligations.
 
SECTION 4.                      Representations and Warranties.  Each Pledgor
represents and warrants as follows:
 
(a)           Such Pledgor is the legal, record and beneficial owner of the
Pledged Collateral owned by such Pledgor, free and clear of any lien, security
interest, restriction, option or other charge or encumbrance (collectively,
“Liens”).
 
(b)           The pledge of the Pledged Collateral and the grant of the Security
Interest pursuant to this Agreement creates a valid and perfected first priority
security interest in the Pledged Collateral, securing payment and performance of
the Obligations.
 
(c)           No consent of any other person or entity and no authorization,
approval, or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required (i) for the pledge by the Pledgor of
the Pledged Collateral pursuant to this Agreement or for the execution, delivery
or performance of this Agreement by the Pledgor, (ii) for the perfection or
maintenance of the security interest created hereby, or (iii) for the exercise
by the Pledgee of the voting or other rights provided for in this Agreement or
the remedies in respect of the Pledged Collateral pursuant to this Agreement
(except as may be required in connection with any disposition of any portion of
the Pledged Collateral by laws affecting the offering and sale of securities
generally).
 
(d)           There are no conditions precedent to the effectiveness of this
Agreement that have not been satisfied or waived.
 
(e)           No authorization or approval of or filing with or notice to any
governmental authority or regulatory body is required either (i) for the grant
by such Pledgor of, or the effectiveness of, the Security Interest granted
hereby or for the execution, delivery and performance of this Agreement by such
Pledgor or (ii) for the perfection of or exercise by the Pledgee of their rights
and remedies hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           Such Pledgor will not transfer, pledge, hypothecate, sell or
otherwise dispose of any of the Pledged Collateral without the prior written
consent of the Pledgee.
 
(g)           Such Pledgor shall promptly execute and deliver to the Pledgee
such further assignments, security agreements, financing statements or other
instruments, documents, certificates and assurances and take such further action
as the Pledgee may from time to time request and may in its sole discretion deem
necessary to perfect, protect or enforce its security interest in the Pledged
Collateral.
 
(h)           Such Pledgor shall promptly notify the Pledgee, in sufficient
detail, upon becoming aware of any attachment, garnishment, execution or other
legal process levied against any Pledged Collateral and of any other information
received by such Pledgor that may materially affect the Security Interest or the
rights and remedies of the Pledgee hereunder.
 
(i)           All information heretofore, herein or hereafter supplied to the
Pledgee by or on behalf of such Pledgor with respect to the Pledged Collateral
is accurate and complete in all material respects as of the date furnished.
 
SECTION 5.                      Further Assurances.  Each Pledgor agrees that at
any time and from time to time, at the expense of such Pledgor, the Pledgor
shall promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or desirable, or that the Agent
and/or the Pledgee may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable the
Agent and/or Pledgee to exercise and enforce their rights and remedies hereunder
with respect to any Pledged Collateral.  The Company agrees that at any time and
from time to time, at the expense of the Company, the Company shall promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or desirable, or that the Pledgee may reasonably
request.
 
SECTION 6.                      Voting Rights in respect of the Pledged
Collateral.
 
(a)           So long as no Event of Default shall have occurred (unless such
Event of Default is waived in writing by the Pledgee):
 
(i)           Each Pledgor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Pledged Collateral or any part thereof for any purpose not inconsistent with the
terms of this Agreement; provided, however, that such Pledgor shall not exercise
or refrain from exercising any such right if, in the reasonable judgment of such
Pledgee, such action would have a material adverse effect on the Security
Interest or the rights and remedies of the Pledgee hereunder; provided, further,
that such Pledgor shall give the Pledgee at least ten (10) days' prior written
notice of the manner in which it intends to exercise, or the reasons for
refraining from exercising, any such right.
 
(b)           Upon and after the occurrence of any Event of Default (unless such
Event of Default is waived in writing by the Pledgee):
 
(i)           All rights of each Pledgor to exercise or refrain from exercising
the voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 6(a)(i) shall cease, and all such rights shall
thereupon become vested in the Agent who shall thereupon have the sole right to
exercise or refrain from exercising such voting and other consensual rights.
 
SECTION 7.                      Transfers and Other Liens; Additional Shares.
 
(a)           The Pledgor agrees that it shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Pledged Collateral, or (ii) create or permit to exist any
Lien upon or with respect to any of the Pledged Collateral, except for the
security interest granted pursuant to this Agreement.
 
(b)           From the date hereof until the Debentures have been indefeasibly
paid in full, neither the Company nor any Subsidiary shall issue any shares of
Common Stock or Common Stock Equivalents to any Pledgor or to any of their
respective affiliates.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 8.                      Pledgees Appointed Attorney-in-Fact.
 
(a)           Effective only upon an Event of Default (unless such
 
Event of Default is waived in writing by the Pledgee), the Pledgor hereby
appoints the Pledgee as the Pledgor’ attorney-in-fact, with full authority in
the place and stead of, and in the name of, the Pledgor or otherwise, from time
to time in the Pledgee's discretion to take any action and to execute any
instrument which the Pledgee may deem necessary or desirable to accomplish the
purposes of this Agreement, including, without limitation, to receive, endorse
and collect all instruments made payable to the Pledgor representing any
dividend, interest payment or other distribution in respect of the Pledged
Collateral or any part thereof and to give full discharge for the same.
 
(b)           Each Pledgor authorizes the Pledgee, and do hereby make,
constitute and appoint the Pledgee and its respective officers, agents,
successors or assigns with full power of substitution, as the Pledgor’ true and
lawful attorney-in-fact, with power, , to, after the occurrence and during the
continuance of an Event of Default, (i) endorse any checks, drafts, money orders
or other instruments of payment (including payments payable under or in respect
of any policy of insurance) in respect of the Pledged Collateral that may come
into possession of the Pledgee; (ii) to sign and endorse any financing statement
pursuant to the UCC or any invoice, freight or express bill, bill of lading,
storage or warehouse receipts, drafts against Pledgor, assignments,
verifications and notices in connection with accounts, and other documents
relating to the Pledged Collateral; (iii) to pay or discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on or
threatened against the Pledged Collateral; (iv) to demand, collect, receipt for,
compromise, settle and sue for monies due in respect of the Pledged Collateral;
(v) generally, to do, at the option of the Pledgee, and at the expense of the
Pledgor, severally and jointly, at any time, or from time to time, all acts and
things which the Pledgee deem necessary to protect, preserve and realize upon
the Pledged Collateral and the Security Interest granted herein in order to
effect the intent of this Agreement all as fully and effectually as the Pledgor
might or could do; and (vi) in the event of the bankruptcy of any Pledgor, to
appoint a receiver or equivalent person to marshall such Pledgor’s assets, and
such Pledgor hereby ratifies all that said attorney shall lawfully do or cause
to be done by virtue hereof. This power of attorney is coupled with an interest
and shall be irrevocable for the term of this Agreement and thereafter as long
as any of the Obligations shall be outstanding.
 
(c)           Each Pledgor hereby irrevocably appoints the Pledgee as such
Pledgor’s attorney-in-fact, with full authority in the place and stead of such
Pledgor and in the name of such Pledgor, from time to time in the Agent’s
discretion, to take any action and to execute any instrument which the Pledgee
may deem necessary or advisable to accomplish the purposes of this Agreement,
including the filing, in its sole discretion, of one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of such Pledgor where permitted by law.
 
SECTION 9.                      Pledgee May Perform.  If any Pledgor fails to
perform any agreement contained herein, Pledgee may itself perform, or cause
performance of, such agreement, and the expenses of the Pledgee incurred in
connection therewith shall be payable by such Pledgor under Section 14 hereof.
 
SECTION 10.                    The Pledgee's Duties.  Except for the safe
custody of any Pledged Collateral in its possession and the accounting for
moneys actually received it hereunder, neither no Pledgee shall have any duty as
to any Pledged Collateral, as to ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Pledged Collateral, whether or not such party has or is to have knowledge of
such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Pledged
Collateral.  Each Pledgee shall be deemed to have exercised reasonable care in
the custody and preservation of any Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equal to that which such
party accords its own property.
 
SECTION 11.                    Event of Default.  The occurrence of any of the
following events shall constitute an event of default under this Agreement
(each, an “Event of Default”):
 
 
(a)           The failure of any Pledgor to observe, perform or comply with any
act, duty, covenant, agreement or obligation under this Agreement, which is not
cured within five business days following written notice by Agent to such
Pledgor;
 
(b)           If any of the representation or warranty of any Pledgor set forth
in this Agreement shall be breached or shall be untrue or incorrect in any
material respect, and is not cured within ten business days following written
notice by Agent to such Pledgor;
 
(c)           The filing of any financing statement with regard to any of the
Pledged Collateral other than pursuant to this Agreement, or the attachment of
any additional Lien to any portion of the Pledged Collateral in favor of any
Person other than the Pledgee; or
 
(d)           If any event of default (and expiration of any cure period) shall
occur under any of the Transaction Documents.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 12.                    Cross-Default; Cross-Collateralization.
 
 The Pledgor acknowledges and agrees that any default under the terms of this
Agreement shall constitute a default by the Company under the Debentures, and
that any event of default (following expiration of any applicable cure period)
under the Debentures shall constitute a default under this Agreement.  The
security interests, liens and other rights and interests in and relative to any
of the real or personal property of the Pledgor now or hereafter granted to the
Pledgee by the Pledgor pursuant to any agreement, document or instrument,
including, but not limited to, this Agreement or the Debentures shall serve as
security for any and all of the Obligations, and, for the repayment thereof,
Pledgee may resort to any such collateral in such order and manner as they may
elect.
 
SECTION 13.                    Remedies upon Event of Default.  Upon and after
the occurrence of any Event of Default:
 
(a)           The Agent may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to the Agent (including, without limitation, the vesting in the Agent pursuant
to Section 6(b)(i) of the sole right to exercise voting rights pertaining to the
Pledged Collateral, including, without limitation, voting rights with respect to
the sale of assets of the issuer of such Pledged Collateral), all the rights and
remedies of a secured party on default under the UCC, and may also, without
notice except as specified below, sell the Pledged Collateral or any part
thereof at public or private sale, at any exchange, broker's board or at any of
the Agent's offices or elsewhere, for cash, on credit or for future delivery,
and upon such other terms as the Agent may deem commercially reasonable.  Each
Pledgor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to such Pledgor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification.  The Agent shall not be obligated to make any sale of
Pledged Collateral regardless of notice of sale having been given. The Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  Each Pledgor acknowledges and
agrees that the Pledged Collateral consisting of the Pledged Shares, and/or any
other shares of common stock of the Company, is of a type customarily sold on a
recognized market, and accordingly that no notice of the sale thereof need be
given.  In addition, Agent may transfer all of the Pledged Collateral to
Pledgee, who may hold all of such Pledged Collateral as payment in full of the
Obligations
 
(b)           Any cash held by the Agent or the Pledgee as Pledged Collateral
and all cash proceeds received by the Agent or the Pledgee in respect of any
sale of, collection from, or other realization upon all or any part of the
Pledged Collateral may, in the discretion of the Agent or the Pledgee, be held
as collateral for, and/or then or at any time thereafter be applied (after
payment of any amounts payable pursuant to Section 14) in whole or in part
against, all or any part of the Obligations.  Any surplus of such cash or cash
proceeds held by the Agent or the Pledgee and remaining after payment in full of
all the Obligations shall be paid over to the Pledgor, pro-rata, or to
whomsoever may be lawfully entitled to receive such surplus.
 
SECTION 14.                    Expenses.  The Pledgor and the Company, severally
and jointly, shall upon demand pay to the Agent and/or the Pledgee the amount of
any and all reasonable expenses, including reasonable attorneys’ fees and
expenses and the reasonable fees and expenses of any experts and agents, which
the Agent and/or Pledgee may incur in connection with (a) the administration of
this Agreement, (b) the custody or preservation of, or the sale of, collection
from, or other realization upon, any of the Pledged Collateral, (c) the exercise
or enforcement of any of the rights of the Agent and/or Pledgee hereunder or (d)
the failure by any Pledgor to perform or observe any of the provisions hereof.
 
SECTION 15.                   Continuing Security Interest; Termination.  This
Agreement shall create a continuing security interest in the Pledged Collateral
and shall remain in full force and effect until the indefeasible payment in full
of the Obligations.  Upon the indefeasible payment in full of the Obligations,
the security interest granted hereby shall terminate and all rights to the
Pledged Collateral shall revert to the Pledgor.  Upon any such termination, the
Agent shall, at the Pledgor’ expense, return, pro-rata, to the Pledgor such of
the Pledged Collateral as shall not have been sold or otherwise applied pursuant
to the terms hereof and execute and deliver to the Pledgor such documents as the
Pledgor shall reasonably request to evidence such termination.
 
 
SECTION 16.                    Governing Law; Terms.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to principles of conflict of laws.  Each Pledgor agrees to
submit to the in personam jurisdiction of the state and federal courts situated
within the City of New York, State of New York with regard to any controversy
arising out of or relating to this Agreement.  Unless otherwise defined herein,
terms defined in Article 9 of the UCC are used herein as therein defined.
 
 
SECTION 17.                    Notice.  All notices and other communications
hereunder shall be in writing and shall be deemed to have been received when
delivered personally (which shall include, without limitation, via express
overnight courier) or if mailed, three (3) business days after having been
mailed by registered or certified mail, return receipt requested, postage
prepaid, to the addresses of the parties as set forth herein.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 18.                     Waivers.
 
(a)           Waivers.  Each Pledgor waives any right to require the Pledgee to
(i) proceed against any person,  (ii) proceed against any other collateral under
any other agreement, (iii) pursue any other remedy, or (iv) make presentment,
demand, dishonor, notice of dishonor, acceleration and/or notice of non-payment.
 
(b)           Waiver of Defense.  No course of dealing between the Pledgor and
the Pledgee, nor any failure to exercise nor any delay in exercising on the part
of the Agent or Pledgee, any right, power, or privilege under this Agreement or
under any of the other Transaction Documents shall operate as a waiver.  No
single or partial exercise of any right, power, or privilege under this
Agreement or under any of the other Transaction Documents shall preclude any
other or further exercise of such right, power, or privilege or the exercise of
any other right, power, or privilege.
 
SECTION 19.                    Rights Are Cumulative.  All rights and remedies
of the Agent and the Pledgee with respect to the Pledged Collateral, whether
established by this Agreement, the other Transaction Documents or by law, shall
be cumulative and may be exercised concurrently or in any order.
 
SECTION 20.                     Indemnity.  Each Pledgor, jointly and severally,
agrees to indemnify and hold harmless the Agent, the Pledgee and their
respective heirs, successors and assigns against and from all liabilities,
losses and costs (including, without limitation, reasonable attorneys' fees)
arising out of or relating to the taking or the failure to take action in
respect of any transaction effected under this Agreement or in connection with
the lien provided for herein, including, without limitation, any and all excise,
sales or other taxes which may be payable or determined to be payable with
respect to any of the Pledged Collateral, except to the extent resulting from
their gross negligence or intentional misconduct.  The liabilities of the
Pledgor under this Section 20 shall survive the termination of this Agreement.
 
SECTION 21.                    Severability.  The provisions of this Agreement
are severable.  If any provision of this Agreement is held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such provision or part thereof
in any other jurisdiction, or any other provision of this Agreement in any
jurisdiction.
 
SECTION 22.                    Counterparts.  This Agreement may be executed in
several counterparts, each of which shall be considered an original, but all of
which together shall constitute one and the same instrument.
 
SECTION 23.                   Amendments; Entire Agreement.  This Agreement is
subject to modification only by a writing signed by the parties.  To the extent
any provision of this Agreement conflicts with any provision of the Debentures,
the provision giving Pledgee greater rights or remedies shall govern, it being
understood that the purpose of this Agreement is to add to, and not detract
from, the rights granted to Pledgee under the Debentures.  This Agreement and
the other Transaction Documents constitute the entire agreement of the parties
with respect to the subject matter of this Agreement.
 
SECTION 24.                   Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, executors, legal representatives, successors and assigns; provided,
however, that no Pledgor may, without the prior written consent of the Pledgee,
assign or delegate any rights, powers, duties or obligations hereunder, and any
such purported assignment or delegation without such consent shall be null and
void.
 

 
6

--------------------------------------------------------------------------------

 
 
           IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Agreement as of the date first above written.



 
PLEDGOR:
           
By:
/s/ Shawn Knapp       Print Name: Shawn Knapp       Address for Notice:        
              Print Name:       Address for Notice:          

 

  THE COMPANY:           VANITY EVENTS HOLDING, INC.          
 
By:
/s/ Shawn Knapp       Name: Shawn Knapp       Title: CEO          

 
                                                              



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PLEDGEE FOLLOWS]
 
 
 

 
7

--------------------------------------------------------------------------------

 

[PLEDGEE SIGNATURE PAGES TO VAEV PLEDGE AGREEMENT]




Name of Pledgee: IIG Management LLC
Signature of Authorized Signatory of Pledgee: /s/ Norman Nepo
Name of Authorized Signatory: Norman Nepo
Title of Authorized Signatory: Managing Member
E-mail Address of Authorized Signatory: _______________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
8

--------------------------------------------------------------------------------

 



 
SCHEDULE A
 


Pledged Shares


270,262 shares of series A convertible preferred stock of the Company
certificated as follows:


  

Pledgor:       Number of Shares:             Shawn Knapp  270,262           

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9
 